Citation Nr: 1136431	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to February 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which granted service connection for major depression; assigned a 30 percent evaluation for that disability; and effectuated the award as of May 10, 2007.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected major depression.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's major depression.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board notes that the Veteran perfected an appeal, by filing a substantive appeal in December 2006, concerning the issues of entitlement to service connection for a left knee condition, an increased rating in excess of 10 percent for right knee degenerative arthritis, and an evaluation in excess of 20 percent for medial collateral ligament strain of the right knee.  In a statement dated in January 2008, the Veteran withdrew the appeal regarding his knees.  Accordingly, those three issues are not before the Board at this time.  

The Veteran has advanced on appeal that he lost his job due to his service-connected psychiatric disability and his service-connected right knee disabilities.   See the accredited representative's informal hearing presentation dated in August 2011.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  As this matter has not yet been adjudicated and as multiple service-connected disabilities reportedly contribute to his inability to work, the matter is referred to the RO for the appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

REMAND

The Veteran asserts that his major depression is productive of significant social and occupational impairment.  The accredited representative notes that the Veteran was last afforded a VA psychiatric evaluation in June 2007.  He requests that the Veteran's appeal be remanded to the RO so that the Veteran can be scheduled for an additional evaluation.  

An April 2004 Social Security Administration (SSA) administrative law judge decision indicates that the Veteran was awarded SSA disability benefits.  A February 2007 VA psychiatric clinic treatment record states that the Veteran was in receipt of SSA disability benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In his January 2008 notice of disagreement, the Veteran advanced that the evaluation for his psychiatric disability "should be 50-70 percent disabling and so does my psychiatrist."  The Veteran did not identify his treating psychiatrist.  VA clinical documentation dated after August 26, 2008, is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has advanced that his service-connected psychiatric disorder has increased in severity since his last VA psychiatric examination for compensation purposes.  In reviewing the record, the Board observes that the Veteran was last afforded a VA psychiatric examination in June 2007.  In August 2008, the Veteran reported during a VA mental health visit that he had experienced a fleeting thought of suicide.  Upon VA examination, the Veteran had denied suicidal thoughts.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the above, the Board finds that an additional VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected psychiatric disability, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after August 26, 2008.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the award of disability benefits for incorporation into the record.  

4.  After steps one to three are complete, then schedule the Veteran for a VA psychiatric examination to accurately determine both the nature and severity of the Veteran's major depression.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should also express an opinion as to the impact of the Veteran's psychiatric disability upon his vocational pursuits.  The examiner should also assign a Global Assessment of Functioning (GAF) score and explain what the assigned score represents in terms of social and industrial impairment.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

